DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.

Statement of Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: the invention as claimed differs from the device of the Truckai reference in that the inventive stent is self-expanding, having a compressed configuration and an expanded configuration. The inventive stent provides for the sliding of the round elongated members over the rectangular elongated members causing the stent to be crimped to very low diameters for delivery in narrow portions of the vasculature. Truckai does not disclose a sliding of at least one first elongate member over at least one second elongate member and a sliding at least one third elongate member over at least one fourth elongate member that allows the device to be crimped for delivery. Additionally, it would not have been obvious to modify the device of Truckai to make it compressible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

In light of the above Examiner’s Amendment, claims 17-36 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROKHAYA DIOP/
Examiner, Art Unit 3774
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774